Re: t!aqa &     of,thecounty
                                            bo&d ,octi@ees slrobold
                                            tbd officdof t-     for en
                                I           ltbbpd&    @Doldiatrict.
         We ue la mpipt of yqy latter.of.,Septqba~5, W3pF In which
you mquest aa op2aionof thiiDqwtaee 6” to wZIstheror not a member
of.tbs coonty-6   of .truetece
                             may alab hold’t&x&?flce
                                                   of tnmtee fbr
an.~~~~chool6l&rict.          "
          Ths use Whichyou cite in your letter,.Tbon+s,
                                                      et al. V. &r-
nathy,Co+y.LlIMJndepe$a$ Bchqol Di~rict,.290'8:W..   152, In in.polat.
In.fhlnce+tba Cdr@ippqfAppealq brildtbat.oSLparsmcouldnot
holdbot&theoffi~sof schooltrustee    aadaldemanbft~ ci$y;despite
the factthat the officebf..k&xA tiustekvasnot ~,,ofSic~of emilumat.
The court heldthatthe4.mtdesor the two 0rrb~n w0r0 *03npatibh ens
to,'tbeotherandthersforethe mm permn wodd not be.eliglble    to bold
both. This we uaS followed bythe Waco Courtof,Xvll AXrpealr  in the
EILSSOr Ih@0, Bt al. V. Ol.S?JiU
                             Rose j2epaOUt &boo1 DiqriCt RO. 1,
50 8. W. (26) 375. In this ca6ethe courtimidas follows:

         %dectfra cq      law,tba ssme&on    c&L& I& two
         incontprtibl~ -- t&It $S, OffiCel,tk~dUtb?S or which
                'offlcas
             or q iacone.ist.urt.*
     conflicts
         The tcet.wblch.is,laiQ.
                               downby our courtsis, therefore;whether
or not tho 0rfi0.0r t~stee or a sc~l diatr+t:isincorqpstibiewith the
other+ficc.vhi&the bamepersonwishesto hold. '~
                         w'shave tha em
               J.uthlr'.casa                   perrrcqtqixigto holdboththe
office     or tnmt(ra~0r   sn’i.ndemt   m0ol
                                           dirtri* and meplber 0r.the
couutyboard of famte+s. Uhllethe countybdof         .trustees &sin&
exercisethb s&r&~ overthe ind+n&nt schooldlrrtkicta        that.it does
over the t&?nnmmso&o1 distriote,   +U    it'd&s e&&e     s&b control
as would.qsk~i$m twb offices~bsromnight%mmpatible. .x3iie    very &od
CXS#Qh  Of this i6. wt Out iI& &Pt,iCh .&6 Or tw ‘Redire& civil&%tUteS
of Texas,.vbichArticle  readsas follows6
Emorable Cbarlea~S.:~,    Ppep !2(O-l396)



         “W child&elt.llyenlal6u in ay di8trict or lade-
    pandcntbi~rict,aqybyo~roft~counfynrptrint~,
    be bal+~d     to the 6nmUmnnt of any otbr illstriCt'or.
    inbpszrdrntdtmtrict intha 6sm countyppogaer$ttenap-
    pll@&nofthe&ent        orgwr~orpersonhsvinglsrful
    contro'ofwchcbild, flledwlththe qo#y superintea@t;
    proridrdthstimS.~ltri~for~~~~dirtrictbe~
    di6+tiwfi0awith anytmuyfer mtb+bytba county6uperfn:
    ttm&at o;r ~-3rc6i8~ch     8ctionto tbs coullty.board
                                                        of
    true06 0ro a id countywh olb q ll   the right t0 a nq el
                                    h a ve
    and csnceltbetqsferalloee4bythe cowttysupe~i&endent.
        'Thedppllapt r4l.lat&a iq uid application
                                                t&at it
    16hirbom fi&eUte&ioato sendsuld.childtotbeschool
    tovhicAtbet~ibrir~rked~
         "&oat& certification  of the tnuufr of e child,
    from cm districtzto anotherUtrict, bytlwcourrtgsuper;
    intB~.ti.thu county.,gl~~~t~ chllarecllles     qt the
    tims or tbetnp?fer, the StateDepqttmsnt,ofI++lon
    ~hnll tnrthodwtthe Stgte Weaurer to pay m slirwtly
    the per up&t* t&rtl~j       in ItrU6po4&nt
                                             dlstrlctr or
    fivehuadmd(~).orarqre schoUst~cpopulotion,tbths
    diotricLtoyhi@ ~ch+il~I~tqo+sfe+ehjmid in'&.
    otherdlat~ctr,to.couz&yBup@iiiItendeutr,to b8 paidbp
    him to @a M~lrn      ulBtrict?;-to
                                    which,suchga+wl "4
    trsmf~d~'p&rl&ed, ti triwfer sh&be'rdo &or
    A-l&F
          +&p Mm statue abokqnt out a&ili~ebetvieen echool
&~Wictr ovwtz-sm6fe~ and over *ha rscef.pf'pg.the per Capitaappor-
tid      by t6s +h001 ditirict 'becaw of BT+C&$raqfez, wouldbe'ap-
paalmltotheboardoftrusteea. To allow&a6 p.sr#onto act aa (Ltrue-
tee of oae of the:disWgts aud also to serm aa~a m+ber of the board
or truotws of -thecountywwi&dbe to allow~9.InteytBd psrtyto act
as arbiixator mr dtrputs6b&man rchoolatstrf@G There i6 110queer-
ticn but what tbs two officesla thip iast+cb are lncompntlble
                                                            an& ln-
ccasistenf one @h@a     ot@er. ,
          It is the opinion of thir Departmn~,,tbe~foie,tljat
                                                            a ma-
bcr or the countybs4a: of tnmte+ psy cot all, how the officeof trus-
tee r0r m ladepenAant  school+qtrlct.
APPROVZDSEP lk, 1939      APPmvRD            WY tnlljY@=@
                          o?nvxoR       ATJ!~ocsww,~oFTRxAs
/s/ oaald c. l&m                        By /s/ BillyOoldberg
                                               BfllyUoldbe~u
&tl?roRRIzy
       ORRRRAI.
              m. !c@As                             ASsl+ti’

BO:RS:M